Citation Nr: 1749248	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-23 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, inter alia, granted service connection for allergic rhinitis, assigning an initial noncompensable (zero percent) rating effective June 3, 2011 (the date of claim), and denied service connection for left and right shoulder disabilities.  The Veteran timely appealed the initial rating assigned for allergic rhinitis, as well as the denials of service connection for left and right shoulder disabilities.

In February 2015, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.

The Board notes that, in August 2017, the Veteran filed a notice of disagreement (NOD) with the denials of service connection for a right foot disability, left knee disability, and tinnitus in a June 2017 rating decision.  In response to the NOD, the AOJ acknowledged the Veteran's election of the DRO review process and explained such process in an August 2017 letter.  Thus, although issuance of a statement of the case is required in response to a NOD, here the evidence reflects that the Agency of Original Jurisdiction (AOJ) is in the process of developing the claims in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As the claims are still in the development stage, they are not in appellate status and will not be considered by the Board at this time.

The issues of entitlement to service connection for a right shoulder disability and for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 7, 2017, the Veteran's allergic rhinitis was manifested by nasal congestion and drainage, bleeding, sores in the nose, puffiness under the eyes, coughing, and facial pain; and has not more nearly approximated greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. 

2.  From April 7, 2017, the Veteran's allergic rhinitis has been manifested by greater than 50 percent obstruction of the nasal passage on both sides; and has not more nearly approximated nasal polyps. 


CONCLUSIONS OF LAW

1.  Prior to April 7, 2017, the criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.97, Diagnostic Code (DC) 6522 (2017).

2.  From April 7, 2017, the criteria for a 10 percent rating, but no higher, for allergic rhinitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, DC 6522.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As to the claim being decided herein, the requirements of the statutes and regulation have been met in this case.  As mentioned above, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for allergic rhinitis.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).   

Additionally, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate his claim and affording him VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to decide the claim in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim.

II.  Higher Initial Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, an award of service connection for disability has been granted and the assignment of an initial evaluation for this disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's allergic rhinitis is currently rated noncompensably disabling under 38 C.F.R. § 4.97, DC 6522, applicable to allergic or vasomotor rhinitis.  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum, 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.  

The Board notes that this diagnostic code does not provide for a zero percent rating.  However, in every instance where the Rating Schedule does not provide a zero percent rating for a particular diagnostic code, such a rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Turning to the evidence of record, the Veteran was afforded a VA respiratory examination in August 2011, in which a current diagnosis of allergic rhinitis was confirmed.  At that examination, he reported suffering from nasal stuffiness.  On examination, the VA examiner noted that the Veteran's nasal turbinates were swollen, boggy and mildly erythematous bilaterally, and that the nasal passages were narrowed. 

In August 2011, the Veteran presented to the VA medical center (VAMC) with complaints of malar pain, congestion, and bloody/green rhinorrhea, and he was diagnosed with allergic rhinitis.  In September 2011, during a visit to the VAMC, the Veteran reported having nose congestion, secretions, and bleeding, as well as coughing.  On examination, the attending physician noted that the Veteran was positive for nasal congestion or drainage.

In February 2015, during the DRO hearing, the Veteran testified that he was experiencing nasal drip, stuffiness, and sores in the tip end of his nostrils due to his allergic rhinitis.  He also testified that his private doctor and VA doctors indicated to him that he had obstruction of the nasal passage.

In March 2015, the Veteran underwent a VA sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx examination.  At that examination, he reported ongoing problems with nasal congestion and drainage, bleeding, sores in the nose, headaches, puffiness under his eyes, and coughing.  On examination, the VA examiner noted that the Veteran had permanent hypertrophy of the nasal turbinates.  He also noted that the Veteran had none of the following due to his allergic rhinitis: greater than 50 percent obstruction of the nasal passage on both sides; complete obstruction on the left side; complete obstruction on the right side; and nasal polyps.  He also found that the Veteran had no granulomatous conditions.  He indicated that the Veteran's allergic rhinitis was mild.

In April 2017, the Veteran underwent a VA contracted sinusitis, rhinitis and other conditions of the nose, throat, larynx and pharynx examination.  At that examination, the Veteran reported that his allergic rhinitis had worsened with complaints of runny nose and stuffiness year round.  On examination, the VA contracted examiner noted that the Veteran had greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, and that there was permanent hypertrophy of the nasal turbinates.  He also noted that the Veteran had none of the following due to rhinitis: complete obstruction on the left side; complete obstruction on the right side; and nasal polyps.  He also found that the Veteran had no granulomatous conditions.  He also indicated that the Veteran's allergic rhinitis impacted his ability to work, noting that at times, the Veteran had problems breathing through the nose with activity.

Based on the foregoing, the Board finds that a 10 percent rating for the Veteran's allergic rhinitis is warranted from April 7, 2017.  In this regard, the April 2017 VA examination (conducted on April 7, 2017) shows that the Veteran's allergic rhinitis was manifested by greater than 50 percent obstruction of the nasal passage on both sides.  As this satisfies one of the criteria for a 10 percent rating under DC 6522, and the criteria are disjunctive, i.e., entitlement is warranted if either is met, entitlement to a 10 percent rating is warranted from this date.

However, an initial compensable rating prior to April 7, 2017, and a rating higher than 10 percent from April 7, 2017, for the Veteran's allergic rhinitis, are not warranted.  Although the Veteran testified during the February 2015 DRO hearing that his private doctor and VA doctors indicated to him that there was obstruction of the nasal passage due to his allergic rhinitis, he did not indicate the precise degree of obstruction, and the evidence does not otherwise show that there was sufficient obstruction in one or both nasal passages as to warrant a compensable rating under the applicable diagnostic code.  In addition, to the extent that the Veteran asserts that he suffers from nasal polyps due to his allergic rhinitis by describing that he experiences sores in his nose, the Board notes that the Veteran is competent to describe his observations as to his nasal conditions.  To the extent that the Veteran contends that the sores are indicative of polyps, the Board finds the specific findings of the trained health care professionals that the Veteran had no nasal polyps in the VA examination reports of record to be of greater probative weight then a lay assertion that sores should be considered to be indicative of polyps.  The weight of the evidence thus reflects that the Veteran's allergic rhinitis did not more nearly approximate greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side prior to April 7, 2017, or nasal polyps at any time during the appeal period, the criteria for higher ratings at each stage under the applicable diagnostic code.  See id.  

In sum, an initial compensable rating for the Veteran's allergic rhinitis, prior to April 7, 2017, is not warranted, and a rating of 10 percent, but no higher, is warranted from that date.  As the preponderance of the evidence is against a finding of any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that it has a duty to acknowledge and consider all diagnostic codes that are potentially applicable when evaluating the Veteran's allergic rhinitis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, the Veteran has been diagnosed with, and is in receipt of service connection for, allergic rhinitis, a condition that is specifically listed in the Rating Schedule.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").  In any event, there is no evidence or argument that a higher rating is warranted under any alternate diagnostic code.

III.  Additional Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  Id. at 115-16.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

In this case, the Veteran has indicated that, in addition to experiencing nasal congestion and drainage, he has experienced bleeding, sores in the nose, puffiness under the eyes, coughing, and facial pain.  The symptoms are not contemplated by the criteria.  However, they have caused neither marked interference with employment nor frequent hospitalization.  The March 20155 VA examiner indicated that the allergic rhinitis impacted the Veteran's ability to work because during periods of clear drainage his bursitis acts up and he is unable to raise his arms.  The April 2017 VA contract examiner found that the allergic rhinitis impacted the Veteran's ability to work because, "At times, Veteran has problems breathing through the nose with activity.  In neither case was there any indication that the disability caused marked interference with employment, i.e., beyond that contemplated by the assigned ratings.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). 

Furthermore, the Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran is only in receipt of service connection for allergic rhinitis, and Johnson is inapplicable.
 
Finally, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the evidence of record, including the Veteran's own statements, does not indicate that the Veteran's allergic rhinitis have precluded or tended to preclude him from securing and following substantially gainful employment.  The issue of entitlement to a TDIU has therefore not been raised.

ORDER

Entitlement to an initial compensable rating for allergic rhinitis, prior to April 7, 2017, is denied.

Entitlement to an initial 10 percent rating, but no higher, for allergic rhinitis, from April 7, 2017, is granted, subject to controlling regulations governing payment of monetary awards.


REMAND

The Veteran asserts that he has current right and left shoulder disabilities that are related to his active service, specifically being in the cold during such service.  In the alternative, he asserts that his current right and left shoulder disabilities are related to his service-connected allergic rhinitis.  

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability, the record indicates that the disability or symptoms may be associated with active service or an already service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.

Here, VA and private treatment records show various diagnoses for the right shoulder and for the left shoulder, to include bursitis, rotator cuff tear, and degenerative joint disease.  The Veteran has thus met the current disability requirement.  In addition, service treatment records show that the Veteran served in Germany, to include during the winter months.  Moreover, in support of his assertion that his current right and left shoulder disabilities are related to being in the cold during active service, the Veteran testified that he experienced ongoing shoulder pain and received treatment for such pain within a year from separating from active service.  He also testified that his treating doctor at that time attributed his shoulder pain to being in the cold.

Based on the foregoing, the evidence indicates that the Veteran has current right and left shoulder disabilities that may be associated with active service.  Accordingly, the "low threshold" necessary to trigger VA's duty to obtain an examination has been satisfied.  See id.  Therefore, the Board finds that the claims for service connection for right and left shoulder disabilities must be remanded for the Veteran to be scheduled for a VA examination to determine the nature and etiology of any right and left shoulder disabilities.  

As the matters are being remanded, updated VA treatment records should be obtained.  In this regard, the record currently contains VA treatment records dated until May 2017.  To ensure that the record is complete, records dated since May 2017, if any, should also be obtained on remand.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since May 2017, if any.

2.  Then, schedule the Veteran for a VA examination as to the nature and etiology of his current left and right shoulder disabilities.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first identify any current (since approximately June 2011, the date of the filing of the Veteran's claim) right and left shoulder disabilities.  Then, as to each such disability, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

The examiner should also express an opinion, as to each such disability, whether the disability is either (a) caused or (b) aggravated by the Veteran's service-connected allergic rhinitis.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


